            Case 1:20-cv-03374-JMF Document 36 Filed 05/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MIRIAM FULD, et al.,

                                      Plaintiffs,        Case No.: 20-cv-3374 (JMF)
-against-
                                                         ORDER REGARDING
THE PALESTINE LIBERATION
                                                         CERTIFICATION PURSUANT TO
ORGANIZATION and THE PALESTINIAN
                                                         FED. R. CIV. P. 5.1 AND 28 U.S.C.
AUTHORITY,
                                                         § 2403
                                      Defendants.



       Defendants Palestine Liberation Organization and the Palestinian Authority have

challenged the constitutionality of the Promoting Security and Justice for Victims of Terrorism

Act of 2019 (“PSJVTA”) (codified at 18 U.S.C. § 2334(e)), arguing that it cannot be applied to

establish personal jurisdiction over them in this case without violating, inter alia, the Due Process

Clause of the Fifth Amendment to the U.S. Constitution, the separation of powers doctrine, and

the unconstitutional conditions doctrine. See ECF No. 25, at 1-2, 4-10; ECF No 29, at 11-13; ECF

No. 31, at 1-4.

       The Court has ordered superseding briefing from the parties regarding the “application and

constitutionality of the PSJVTA” in this case. See ECF No. 34. Defendants’ opening brief on the

PSJVTA is currently due 30 days after the date of this Order, Plaintiffs’ opposition brief is due 30

days thereafter, and Defendants’ reply is due 10 days following the opposition. Id.

       Pursuant to 28 U.S.C. § 2403(a) and Rule 5.1(b) of the Federal Rules of Civil Procedure,

this Court hereby certifies to the Attorney General of the United States the constitutional challenge

to application of the PSJVTA described above. The United States is advised that, the Attorney

General may intervene in this action “for presentation of evidence, if evidence is otherwise


                                                -1-
Case 1:20-cv-03374-JMF Document 36 Filed 05/06/21 Page 2 of 2
